Judgments affirmed, with costs in one action. All concur, except Crapser, J., who dissents and votes to reverse the judgments on the law and facts, on the authority of Rosenthal P. Co. v. Nat. Folding B. & P. Co. (226 N. Y. 313, 320) and favors the making of new finding so judgment can be awarded to the Foster Company on its cross-action in the sum of $4,874.21, which represents the difference between $7,965, advanced by *883the Foster Company on rails and storage, and $3,090.79 which the Foster Company owed the steel company for rails shipped but not paid for. [148 Misc.-.]